Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered June 10, 1998, convicting defendant, after a jury trial, of criminal possession of stolen property in the fifth degree, and also convicting him, after a second jury trial of the same indictment, of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years and 1 year, unanimously affirmed.
The evidence at both the first trial, at which a partial verdict was rendered, and at the second trial was legally sufficient and the verdicts were not against the weight of the evidence. There is no basis upon which to disturb the respective juries’ determinations concerning credibility. Defendant’s accessorial liability was clearly established by the totality of the evidence, which included credible testimony warranting the inference that defendant made a threatening statement and gesture during the course of the crime, and also included testimony that *29defendant fled from the scene with the codefendant. Concur— Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.